Citation Nr: 9930473	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-06 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for right 
gynecomastia, currently rated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1973.  This case was originally before the Board of 
Veterans' Appeals (the Board) of the Department of Veterans 
Affairs (VA) on appeal from rating decisions of the New 
Orleans, Louisiana, Regional Office (RO), that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
loss of vision and memory and failure to diagnose two slipped 
discs; as well as his claims for increased ratings for 
service-connected left and right gynecomastia, individually 
rated as 10 percent disabling.  In April 1998, the Board 
issued a final decision which affirmed the denial of an 
increased evaluation for left gynecomastia as well as the 
denial of the veteran's § 1151 claim.  However, the Board 
remanded the remaining issue, entitlement to an increased 
evaluation for right gynecomastia, to the RO for further 
development.  The requested development was accomplished and 
the case has now been returned to the Board for appellate 
review of this issue on the merits.


FINDING OF FACT

The veteran's post-operative right breast disability is 
manifested principally by a nontender asymptomatic surgical 
scar near areola, and one pea-sized nodule detected on 
palpation, with no indications of extensive lesions or marked 
disfigurement, and no evidence of functional impairment due 
to the surgical scar.


CONCLUSION OF LAW

The criteria for an increased evaluation for postoperative 
right gynecomastia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.116, 
4.118, Codes 7628, 7803-06, 7819 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran is service-connected for status post lumpectomy 
on the right due to gynecomastia.  He underwent the surgical 
procedure in August 1994.  He was granted disability benefits 
in August 1996, under the provisions of 38 U.S.C.A. § 1151 
for left and right gynecomastia, status post lumpectomy.  A 
10 percent disability rating was assigned for each breast 
under the diagnostic criteria for symptomatic scars.

A double mastectomy was subsequently performed in November 
1996.  During VA examination of April 1997, the veteran 
complained that "knots" had developed above both breasts 
subsequent to the surgery, which were painful.  He denied 
limitation of motion in his arms.  Examination revealed a 
two-inch surgical scar immediately above the right nipple.  A 
tender nodule was felt in the right upper chest.  There was 
full range of motion in both arms.

The veteran was afforded another VA medical examination in 
March 1998.  His only complaint with regard to the 
postoperative gynecomastia, was the continued presence of 
right and left breast after his mastectomy.  Examination of 
the breast revealed surgical scars and an approximately 1 x 1 
cm nonpainful lump about 3 cm superior lateral to the right 
areolar.  There was no associated adenopathy.  The examiner 
further commented that the lump should be further examined by 
the general surgery clinic and biopsied to rule out 
malignancy.

Pursuant to the Board's Remand dated April 1998, the veteran 
was afforded a special VA medical examination of the breast 
in May 1998.  It was noted that the veteran believed he had 
recurrent mass on each side.  On physical examination 
palpation revealed a fullness on the left but nothing on the 
right.  No specific lumps were detected.  However, due to the 
veteran's complaints, he was scheduled for an ultrasound of 
both breasts.  Radiographic report also dated in May 1998, 
showed negative findings and an impression of "no cystic or 
solid mass identified in either breast."

VA outpatient treatment record dated November 1998 showed 
complaint and treatment of neck pain; however, the veteran 
was also noted to complain of a lump in the right breast.  On 
physical examination, a 1 cm. subcutaneous nodule was noted 
in the right breast area.  

The veteran submitted a written statement, dated November 
1998, in which he alleged that he had two new masses on his 
right breast which were noted by medical personnel while he 
was in a hospital for federal inmates during September and 
October 1998.

Review of the veteran's medical records from the Federal 
Prison System, dated from September to October 1998, revealed 
that the veteran was hospitalized for purposes of a mental 
evaluation.  Physical examination at admission revealed scars 
under the areola on both sides more consistent with 
lumpectomy than mastectomy.  There was also a palpable nodule 
on the right side of the chest towards the mid axillary line.  
This was described as "pea-size type of fixed nodule, 
possibly due to post surgical fibrotic tissue."  Further 
notation was made in the veteran's treatment records several 
days later that he could not use Zantac due to side effects 
such as lumps in the breast.

Legal analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings shall be based, as far as practicably upon the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  Although the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet.App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(1999).  In Francisco v. Brown, the United States Court of 
Veterans Appeals (Court) held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

The veteran's service-connected residuals of postoperative 
gynecomastia of the right breast has been evaluated as 10 
percent disabling under Diagnostic Codes 7628 and 7804.  
Under the provisions of 7628, benign neoplasm's of the breast 
are to be rated according to criteria for impairment of skin.

It is further noted that Diagnostic Code 7819 provides that 
new benign skin growths are to be rated as scars or 
disfigurement, etc.  38 C.F.R. § 4.118, DC 7819.  It is also 
provided that the condition may be rated under the criteria 
for diseases of the skin, as for eczema, dependent upon 
location, extent, and repugnancy or other disabling character 
of manifestations.  The maximum disability rating available 
for scars (other than burn scars or disfiguring scars of the 
head, face, or neck) is 10 percent.  A 10 percent evaluation 
is warranted for such scars when they are poorly nourished, 
with repeated ulceration; or they are tender and painful on 
objective demonstration; or they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, and 7805.  Diagnostic Code 7806, 
however, contemplates the assignment of a 30 percent rating 
where there are, among other manifestations, extensive 
lesions or marked disfigurement. 

The objective findings of the most recent VA examination, 
conducted in May 1998, indicate that the only current 
manifestations of the veteran's service-connected post-
operative residuals of the right breast was a nonsymptomatic 
scar.  The Board also notes the objective findings of a 
"pea-sized" nodule in the right breast area in September 
1998.  However, there is no report of any manifestations 
indicative or suggestive of extensive lesions or marked 
disfigurement, which would permit the assignment of a 30 
percent rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation in excess of the currently assigned 10 percent 
rating, for residuals of postoperative right gynecomastia.  
Thus, the doctrine of reasonable doubt is not for application 
in this case; and the veteran's claim must be denied.


ORDER

An increased evaluation for residuals of postoperative right 
gynecomastia is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


